De Witt, J.
This action grew out of the order made by the District Court in Bernard v. Herzog, which order we have just decided should be affirmed. In the case at bar the plaintiff, respondent herein, obtained an injunction against Bernard, restraining him from disposing of the mining stock which he had bought on the execution sale in the case of Bernard v. Herzog. The injunction herein was obtained on the ground that the execution sale in Bernard v. Herzog had been set aside. As it is determined that there was no error in the District Court in setting aside that sale, there is no reason presented why the injunction in this case should not remain. The ground urged for setting it aside was, in effect, that the order made in the other case should be vacated, and with such vacation the injunction in this case should fall.
The order of the District Court granting the injunction herein is affirmed.

Affirmed.

Blake, C. J., and Harwood, J., concur.